ON MOTION FOR REHEARING.
Gilbert, J.
A motion has been filed for a rehearing, based on the contention that this court failed to rule on the issue made by the pleadings as to whether the garages proposed to be erected by the defendant, Hunter, should have been enjoined. The full report of the case following the headnotes shows that the court took that issue under consideration. The headnote holding generally that the judgment refusing to grant an interlocutory injunction was not erroneous necessarily included the issue as to the garages. However, on consideration of the motion for rehearing, the court adds headnote 2, specifically dealing with that issue. The ruling is based on the evidence that the garages intended to be erected will be used merely for storing private cars of occupants of the apartments, and not for the business of repairing or similar uses. The motion is denied.
Beck,' P. J.
On consideration of the motion for a rehearing I am of the opinion that the judgment of the court below should be reversed.